Order entered September 25, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00778-CV

IN RE GEORGE GILLESPIE, PETER HENRIKSON AND IRA SHAPIRO,
      TRUSTEE, IRA SHAPIRO FAMILY TRUST (2012), Relators

          Original Proceeding from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-09846

                                    ORDER
               Before Justices Whitehill, Pedersen, III, and Carlyle

      Before the Court is relators’ August 28, 2020 petition for writ of mandamus.

In the petition, relators challenge the trial court’s “Order Regarding Defendant

Constant’s Motion to Compel Arbitration, Plaintiffs’ Special Exception and

Staying/Abating the Proceedings” and “Order Regarding Pending Discovery

Requests.” Real parties also challenge the same order regarding the motion to

compel arbitration to the extent that the court denied arbitration with respect to

certain parties, pursuant to their interlocutory appeal pending under cause number
05-20-00734-CV. We conclude that these proceedings should be decided together.

See In re Valero Energy Corp., 968 S.W.2d 916, 916–17 (Tex. 1998).

      Accordingly, on the Court’s own motion, we ORDER cause number 05-20-

00778-CV CONSOLIDATED into cause number 05-20-00734-CV. We DIRECT

the Clerk of this Court to remove all documents from cause number 05-20-00778-

CV and refile them in cause number 05-20-00734-CV and to treat cause number

05-20-00778-CV as a closed case. We ORDER that all future filings bear only

cause number 05-20-00734-CV. All current deadlines in cause number 05-20-

00734-CV remain in place.

      We request that the real parties in interest and respondent file a response to

the petition for writ of mandamus, if any, within TWENTY DAYS of this order.

In accordance with this consolidation order, that response should be filed in cause

number 05-20-00734-CV.

      We DIRECT the Clerk of this Court to send a copy of this order to all

parties, the trial judge, and the Dallas District Court Clerk.



                                               /s/    CORY L. CARLYLE
                                                      JUSTICE